  Case 3:19-cv-02210-BAS-MSB Document 32 Filed 04/15/21 PageID.500 Page 1 of 1


                                 United States District Court
                                   SOUTHERN DISTRICT OF CALIFORNIA

                            NOTICE OF DOCUMENT DISCREPANCY

TO: ☒ U.S. DISTRICT JUDGE / ☐ U.S. MAGISTRATE JUDGE: The Hon. Cynthia Bashant
 FROM: ZDA, Deputy Clerk                             RECEIVED DATE: April 14, 2021
 CASE NO. 19-cv-02210-BAS-MSB                        DOC FILED BY: Peter Strojnik
 CASE TITLE: Strojnik v. Village 1017 Coronado, Inc.
 DOCUMENT ENTITLED: Plaintiff’s Response to OSC [27]

        Upon the submission of the attached document(s), the following discrepancies are noted:


  OTHER: Not timely per ECF No. 27


                                                           Date Forwarded:      April 15, 2021

                   ORDER OF THE JUDGE / MAGISTRATE JUDGE

IT IS HEREBY ORDERED:
 ☒ The document is to be filed nunc pro tunc to date received.
      The document is NOT to be filed. But instead REJECTED, and it is ORDERED that the Clerk
 ☐
      serve a copy of this order on all parties.
Rejected documents to be returned to pro se or inmate? ☐ Yes.  Court copy retained by chambers ☐
          Any further failure to comply with the Local Rules may lead to penalties pursuant to
                           Civil Local Rule 83.1 or Criminal Local Rule 57.1.

Date: April 15, 2021                   CHAMBERS OF: The Honorable Cynthia Bashant

cc: All Parties                             By:   /s/ Law Clerk
